FILED
                           NOT FOR PUBLICATION
                                                                           APR 21 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    16-30073

              Plaintiff-Appellee,                D.C. No.
                                                 2:14-cr-00071-JLQ-1
 v.

RICHARD C. SPRINGS,                              MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of Washington
                  Justin L. Quackenbush, District Judge, Presiding

                        Argued and Submitted April 7, 2017
                               Seattle, Washington

Before: W. FLETCHER and GOULD, Circuit Judges, and BLOCK,** District
Judge.

      Defendant-Appellant Richard Springs is charged with violating 18 U.S.C.

§ 115(a)(1)(B), based on alleged threats to kill federal judges in the Western

District of Washington. The district court concluded that Springs was incompetent

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
to stand trial and ordered him hospitalized to attempt competency restoration.

Because Springs refused treatment, the government moved for permission to

involuntarily medicate him to render him competent to stand trial pursuant to Sell

v. United States, 539 U.S. 166 (2003). The district court granted the motion, which

Springs now appeals.

      To obtain a forcible medication order under Sell, the government must prove

all four Sell factors by clear and convincing evidence. United States v. Ruiz-

Gaxiola, 623 F.3d 684, 692 (9th Cir. 2010). The first Sell factor—whether

important governmental interests are at stake in prosecuting the defendant for the

charged offense—is a legal question that we review de novo. See id. at 693. The

remaining Sell factors—whether involuntary medication will significantly further

the government’s interest, whether involuntary medication is necessary to further

those interests, and whether the recommended course of treatment is in the

patient’s best medical interest—we review for clear error. See id. We have

jurisdiction under the collateral order exception to 28 U.S.C. § 1291. See Sell, 539
U.S. 176–77. We affirm.

      1.     The district court did not err in determining “that important

government interests are at stake” in prosecuting Springs. Id. at 180. Springs

concedes that his alleged crime—threatening to kill federal judges—is serious, but


                                          2
argues that special circumstances lessen that interest. The parties do not dispute

that the applicable Sentencing Guidelines range is on the low end at 21–27 months,

and Springs has already been in custody for nearly three years. Although Springs

has been confined for a significant amount of time, and it is possible that he will be

sentenced to time served, this fact “does not totally undermine[] the strength of the

need for prosecution.” Id. Spring’s sentence, if he is convicted, is likely to include

a period of supervised release, which “would help ensure that [Springs] does not

return to making threats when released into the public.” United States v.

Gillenwater, 749 F.3d 1094, 1102 (9th Cir. 2014). Further, if Springs is convicted,

there may be less likelihood that others would make unlawful threats against

federal judges. See United States v. Onuoha, 820 F.3d 1049, 1056–57 (9th Cir.

2016) (concluding that important governmental interests were at stake in part

because of the defendant’s possible period of supervised release, the need for

general deterrence of the serious crime at issue, and because the possibility of civil

commitment was weak).

      2.     The district court did not clearly err in finding that “involuntary

medication will significantly further” the government’s interest in prosecuting

Springs. Sell, 539 U.S. at 181. The district court heard medical testimony that

treating Springs with Abilify was substantially likely to render Springs competent


                                           3
and “substantially unlikely to have side effects that will interfere significantly with

[his] ability to assist counsel.” Id. This testimony was supported by studies that

described treating delusional disorder with antipsychotic medication, including

Abilify or its generic equivalent. Springs did not provide expert testimony on his

behalf or otherwise discredit the evidence offered by the government, which was

thus uncontested. And Springs himself testified that he had previously taken

Abilify and experienced some symptom abatement without serious side effects.

      3.     The district court did not clearly err in finding that “involuntary

medication is necessary to further” the government’s interest. Id. The district

court had previously ordered that medical staff attempt psychotherapy, and the

government’s experts explained why talk therapy was ineffective in Springs’s case.

The district court also ordered less intrusive means for administering Abilify by

first providing Springs the opportunity to take oral doses.

      4.     The district court did not clearly err in finding that the “administration

of drugs is medically appropriate.” Id. Several facts support this finding: Springs

previously took Abilify and testified to experiencing improvement without serious

side effects; the government’s expert testified that Abilify had the mildest side

effects of all antipsychotic drugs available to psychiatrists in the United States; and

experts testified that medication would likely provide significant medical benefits


                                           4
to Springs. Defense counsel also conceded that Abilify was an appropriate

medication to treat delusional disorder. The district court properly considered

Springs’s “long-term medical interests . . . rather than the short-term institutional

interests of the justice system” in concluding that the government met this fourth

factor. Ruiz-Gaxiola, 623 F.3d at 703.

      5.     The district court was not required to make a separate finding of

dangerousness. See Sell, 539 U.S. at 183. The government previously sought

permission to forcibly medicate Springs pursuant to Washington v. Harper, which

permits involuntary medication of a defendant if his mental illness renders him

dangerous to himself or to others and if the treatment is in his best medical interest.

494 U.S. 210, 227 (1990). After an administrative panel determined that Springs

could not be involuntarily medicated under Harper, the government then sought

permission under Sell.

                                       *   *    *

      Sell orders to involuntarily medicate a defendant for the purpose of restoring

competency to stand trial are disfavored in light of the liberty interests at stake and

should occur “only in rare circumstances.” Ruiz-Gaxiola, 623 F.3d at 687; see

Sell, 539 U.S. at 180. But based on the importance of the government’s interest in

prosecuting this case, the evidentiary record presented, and the district court’s


                                           5
extensive and thoughtful fact-finding, we conclude that this is one of those rare

circumstances. We affirm the district court’s Sell order.

      AFFIRMED.




                                          6